DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of species B, reflected in claims 1-8, 10-15 in the reply filed on 10/06/2021 is acknowledged. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
As claim 9 is withdrawn and claims 10-12 depend on claim 9, claims 10-12 will also be considered as withdrawn and will not be examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application EP19167047, filed on 04/03/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Abstract
The abstract filed 04/02/2020 appears to be acceptable.

Drawings
The drawings filed 04/02/2020 appears to be acceptable.

Claim Objections
Claim 2 is objected to as it contains limitation which is already included in the independent claim 1. The examiner suggests the following amendments:
2. The semiconductor device of claim 1, wherein the edge region comprises a horizontal field-stop-region of a first doping type surrounding the active region in the horizontal plane
Claim 15 is objected to as it lacks proper antecedent basis. The examiner suggests the following amendments:
15. The semiconductor device of claim 13, wherein the horizontal sections extend around the active region at least twice, forming at least a first loop and a second loop, wherein the horizontal sections of the first loop are arranged closer to the first surface than to the second surface, wherein the horizontal sections of the second loop are arranged closer to the second surface than to the first surface, and wherein at least one of the first vertical section and the second vertical section is arranged between the first loop and the second loop.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 describes an unbounded range, i.e., at least 2 µm. The specification does not reasonably provide full enablement for an open-ended distance of at least 2 µm, i.e., no upper limit, for a distance claim range of 2 µm to infinitesimally large. In a recent decision by the Federal Circuit, MagSil Corp. v. Hitachi Global Storage Tech., Inc., No. 11 -1221 (Fed. Cir. Aug. 14, 2012), the Court affirmed the trial court’s determination that the asserted claims were invalid as a matter of law for lack of enablement. The Court found that the open-ended range recited in 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "a first doping type". Independent claim 1 also recites the limitation "a first doping type". This is not clear if these two are same.
As claims 3-6 depend on the above rejected claim 2, they are also being rejected on the same reason.

Allowable Subject Matter
Claims 1, 7-8 and 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1, the prior arts of record do not anticipate or make obvious, inter alia, the feature of: a sensor device comprising a first sensor region of a first doping type integrated in the edge region, wherein the first sensor region is electrically coupled to a first contact pad and to a second contact pad, wherein each of the first contact pad and the second contact pad is arranged either on the first surface or on the second surface, wherein the sensor device at least partially extends around the active region.

Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817